



Exhibit 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (this "Agreement") is hereby
entered into by and between Mark W. Schwartz, Ph.D., an individual (the
"Employee"), and Galena Biopharma, Inc., on behalf of itself and all of its
affiliated entities, specifically including Apthera, Inc. and Mills
Pharmaceuticals, LLC (collectively, the "Company").


1.Effective Date. Except as otherwise provided herein, this Agreement shall be
effective on the eighth calendar day after it has been executed by both of the
parties (the "Effective Date"), unless the Specified Sections (as defined in
Section 12(c), below) have been timely and properly revoked as provided in
Section 12(c) before the Effective Date.


2.Resignation of Employment; Termination of Employment Agreement. The Employee
has been employed by the Company as its President and Chief Executive Officer
pursuant to a written employment agreement by and between the Company and the
Employee
effective as of August 21, 2014, and subsequently amended (the "Employment
Agreement"), and as a member of the Board of Directors of the Company. The
Employee resigned his employment with the Company and as a member of the Board
of Directors as of the close of business on January 31, 2017 (the "Resignation
Date"). The Employee acknowledges that that his employment with the Company has
irrevocably and forever ended and will not be resumed at
any time. The Employee and the Company agree that the Employment Agreement shall
be terminated as of the Resignation Date.


3.Continuation of Benefits After the Resignation Date. The Employee's coverage
under the Company's health care benefits plans will end on January 31, 2017, but
the Employee shall have the right to continue his group health benefits coverage
at his own expense in accordance with the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1986 ("COBRA"); provided, however, that the
Separation Payment shall include an amount equal to the premiums for six (6)
months of continued health benefits coverage. Except as expressly provided in
this Agreement or in the plan documents governing the Company's employee benefit
plans, after the Resignation Date, the Employee will no longer be eligible for,
receive, accrue, or participate in any benefits or benefit plans provided by the
Company, including, without limitation, the Company's 401(k) retirement plan;
provided, however, that nothing in this Agreement shall waive the Employee's
right to any vested amounts in the
Company's 401(k) retirement plan, which amounts shall be handled as provided in
the applicable plan documents.


4.Final Wages. Within three (3) business days after the Resignation Date, the
Company will pay the Employee the unpaid portion of his annual salary earned
through the Resignation Date, which the Employee agrees is a total of $23,718.75
less required tax withholdings and authorized deductions, and for all accrued,
unused vacation time, which the Employee agrees is a total of $50,466.2 lless
required tax withholdings and authorized deductions.


5.Separation Payment. In return for the Employee's promises in this Agreement,
the Company will provide the Employee with a separation payment in the gross
amount of $ 302,068.86, less required tax withholdings and authorized deductions
(the


"Separation Payment"), which is equal to six (6) months of the Employee's final
base salary and six (6) months of the cost for continued health benefits
coverage under COBRA. The Separation Payment will be mailed or wired to the
Employee on the Company's first regular payday after the Effective Date.


6.No Accelerated Vesting of Stock Options. The Employee and the Company hereby
agree that no options or shares subject to options granted to the Employee
under the Company's Amended and Restated 2007 Incentive Plan or the 2016
Incentive Plan (the "Plans") and/or





--------------------------------------------------------------------------------





under any stock option agreement between the Employee and the Company that were
not vested as of the Resignation Date shall vest or become exercisable at any
time after the Resignation Date.


7.Acknowledgement of Total Compensation and Indebtedness. The Employee
acknowledges and agrees that the cash payments in Sections 4 and 5 of this
Agreement extinguish any and all obligations for monies, or other compensation
or benefits that the Employee claims or could claim to have earned or claims or
could claim is owed to him as a result of his employment by the Company through
the Resignation Date, including any bonus compensation.


8.Tax Conseq uences. The Employee acknowledges that (a) the Company has not made
any representations to him about, and that he has not relied upon any statement
in this Agreement with respect to, any individual tax consequences that may
arise by virtue of any payment provided under this Agreement, including, but not
limited to, the applicability of Section 409A of the Internal Revenue Code, and
(b) he has or will consult with his own tax advisors as to any such tax
consequences.


9.
Release by Employee.



(a)Except as otherwise expressly provided in this Agreement, the Employee, for
himself and his heirs, executors, administrators, assigns, affiliates,
successors and agents (collectively, the "Employee's Affiliates") hereby fully
and without limitation releases and forever discharges the Company, its parents,
affiliates, subsidiaries, predecessors, successors and each of their respective
agents, representatives, shareholders, owners, officers, directors, employees,
consultants, attorneys, auditors, accountants, investigators, successors and
assigns (collectively, the "Releasees"), both individually and collectively,
from any and all rights,
claims, demands, liabilities, actions, causes of action, damages, losses, costs,
expenses and compensation, of whatever nature whatsoever, known or unknown,
fixed or contingent, which the Employee or any of the Employee's Affiliates has
or may have or may claim to have against the Company Releasees by reason of any
matter, cause, or thing whatsoever, from the beginning oftime to the Effective
Date ("Claims"), including, without limiting the generality of the foregoing,
any Claims arising out of, based upon, or relating to the recruitment, hiring,
employment, remuneration, or termination of the Employee by any of the
Releasees, the Employee's tenure as an employee of the Company, any agreement or
compensation arrangement between the Employee and the Company to the maximum
extent permitted by law. The Employee specifically and expressly releases any
Claims arising out of or based on: the Dodd-Frank Act; the Sarbanes-Oxley Act of
2002; the California Fair Employment and Housing Act, as amended; Title VII of
the Civil Rights Act of 1964, as amended; the Americans With
Disabilities Act; ERISA; any provision of the California Labor Code; the
California common law on fraud, misrepresentation, negligence, defamation,
infliction of emotional distress or other tort, breach of contract or covenant,
violation of public policy or wrongful termination; state or federal wage and
hour laws; or any other state or federal law, rule or regulation dealing with
the employment relationship.


(b)Governmental Agencies. Notwithstanding the release of claims language set
forth in Paragraph 9, nothing in this Agreement prohibits or prevents Employee
from filing a charge with or participating, testifying, or assisting in any
investigation, hearing, whistleblower proceeding or other proceeding before any
federal, state, or local government agency, nor does anything in this Agreement
preclude, prohibit, or otherwise limit, in any way, Employee's rights and
abilities to contact, communicate with, report matters to, or otherwise
participate in any whistleblower program administered by any such agencies.


(c)Nothing contained in this Section 9 or any other provision of this Agreement
shall release or waive any right that the Employee has to indemnification,
advancement and/or reimbursement of expenses (including reasonable attorneys'
fees) by the Company with respect to which the Employee may be eligible as
provided in California Labor Code section 2802, the Company's Articles
oflncorporation, Bylaws and/or Delaware law, and any applicable directors and
officers, errors & omissions, umbrella or general liability insurance policies,
any indemnification agreements, including the Employment Agreement, or any other
applicable source. The Company acknowledges that it has been advancing expenses
attorneys' fees to the





--------------------------------------------------------------------------------





Employee up to the Effective Date.


10.
Waiver of Civil Code Section 1542.



(a)The Employee understands and agrees that the release provided herein extends
to all Claims released above whether known or unknown, suspected or unsuspected.
The Employee expressly waives and relinquishes any and all rights he may have
under California Civil Code Section 1542, which provides as follows:


"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."


(b)It is the intention of the Employee through this Agreement to fully, finally
and forever settle and release the Claims as set forth above. In furtherance of
such intention, the release herein given shall be and remain in effect as a full
and complete release of such matters notwithstanding the discovery of any
additional Claims or facts relating thereto.


11.Release of Federal Age Discrimination Claims by the Employee. The Employee
hereby knowingly and voluntarily waives and releases all rights and claims,
known or unknown, arising under the Age Discrimination In Employment Act of
1967, as amended, which
he might otherwise have had against the Company or any of the other Releasees
regarding any actions which occurred prior to the Effective Date.


12.Rights Under the Older Workers Benefit Protection Act. In accordance with the
Older Workers Benefit Protection Act of 1990, the Employee hereby is advised of
and acknowledges the following:


(a)The Employee has the right to consult with an attorney before signing this
Agreement and is encouraged by the Company to do so;


(b)The Employee has been given twenty-one (21) calendar days after being
presented with this Agreement to decide whether or not to sign this Agreement.
Ifthe Employee signs this Agreement before the expiration of such period, the
Employee does so voluntarily and after having had the opportunity to consult
with an attorney; and


(c)The Employee has seven (7) calendar days after signing this Agreement to
revoke Sections 7, 9, 10 and 11 of this Agreement (collectively, the "Specified
Sections"), which must be revoked in their entirety and as a group, and the
Specified Sections of this Agreement (as a group) will not be effective until
that revocation period has expired without exercise. The Employee agrees that in
order to exercise his right to revoke the Specified Sections of this Agreement
within such seven (7) day period, he must do so in a signed writing
delivered to the Company's General Counsel before the close of business on the
seventh calendar day after he signs this Agreement. Ifthe Employee timely
revokes the Specified Sections of this Agreement, he will not receive the
Separation Payment but his employment will not be resumed.


13.Confidentiality of Agreement. After the execution of this Agreement by the
Employee, neither the Employee, his attorney, nor any person acting by, through,
under or in concert with them, shall disclose any of the terms of or amount paid
under this Agreement or the negotiation thereof to any individual or entity
(other than to state that the Company has filed this Agreement and/or agreements
related thereto as public documents); provided, however, that the foregoing
shall not prevent such disclosures by the Employee to his attorney, tax advisors
and/or immediate family members, or as may be required by law.







--------------------------------------------------------------------------------





14.No Filings. The Employee warrants that as of the date of execution of this
Agreement, he has not commenced, filed, participated in, offered testimony, or
assisted any investigation, hearing, or whistleblower proceeding before any
federal, state, or local
government agency relating to the Company. In addition, to the maximum extent
permitted by law, Employee agrees that if any lawsuits or claims, charges or
complaints are made against the Company or the other Releasees with any local,
state or federal agency or court, Employee shall not be entitled to recover any
individual monetary relief or other individual remedies, and that, if any such
agency or court ever assumes jurisdiction over any such lawsuit, claim, charge
or complaint and/or any agency purports to bring any legal proceeding, in whole
or in part, on behalf of the Employee based upon events occurring prior to the
execution of this Agreement,
the Employee will request such agency or court to withdraw from and/or to
dismiss the lawsuit, claim, charge or complaint with prejudice. Employee further
warrants that he has disclosed, or will disclose prior to the execution of this
Agreement, any and all known or suspected violations of law. Such disclosure
must include how he has firsthand knowledge of the known or suspected
violation. If Employee previously reported such known or suspected violation,
such disclosure must also include who the violation was previously reported to
and how such violation has not been cured. The Employee also agrees that to the
maximum extent allowed by law he will not induce, encourage, solicit or assist
any other person or entity to file or pursue any proceeding of any kind against
the Company or the other Releasees or voluntarily appear or invite a subpoena to
testify in any such legal proceeding. This Section 14 shall not prohibit the
Employee from challenging the validity of the ADEA release in Section 11 of this
Agreement.


15.
Confidential Information.



(a)The Employee acknowledges that during the course of or related to his
employment with the Company he was provided access to certain confidential
and/or proprietary information regarding the Company and its business that is
not generally known outside of the Company and that would not otherwise have
been provided to him (collectively, "Confidential Information"). Confidential
Information includes, without limitation, the
following materials and information (whether or not reduced to writing and
whether or not patentable or protected by copyright): trade secrets; inventions;
processes; formulae; programs; technical data; financial information; research
and product development; marketing and · advertising plans and strategies;
customer identities, lists, and confidential information about customers and
their buying habits; confidential information about prospects, suppliers,
vendors, and key employees; personal information relating to the Company's
employees; mailing and email lists; and any other confidential or proprietary
information relating to the Company's business. The Employee agrees that the
Confidential Information is the sole property of the Company. The Employee
further agrees that he will not disclose to any person or use any such
Confidential Information without the written consent of the Company's Board of
Directors. If the Employee is served with a deposition subpoena or other legal
process calling for the disclosure of Confidential Information, or if he is
contacted by any third person requesting such information, he will notify the
Company's General Counsel as soon as is reasonably practicable after receiving
notice and will cooperate with the Company in preventing or minimizing the
disclosure thereof. Any other agreement between the Employee and the Company for
the protection of confidential and proprietary information remains in effect,
and in the event that any provision of this Section 15(a) conflicts with any
provision in such other agreement, the terms and provisions of the agreement
providing the greatest protection to the Company shall control.


(b)The Employee represents and warrants that he has returned all files, customer
lists, financial information and other property of the Company that were in his
possession or control without retaining either electronically stored or physical
copies thereof.


(c)Notwithstanding the confidentiality obligations set forth in this Section 15
or elsewhere in this Agreement, the Employee understands that, pursuant to the
Defend Trade Secrets Act of 2016 ("DTSA"), the Employee will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (A) is made (i) in confidence to a federal,
state, or local government





--------------------------------------------------------------------------------





official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose ofreporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. The Employee further understands that if a court
of law or arbitrator determines that he misappropriated Company trade secrets
willfully or
maliciously, including by making permitted disclosures without following the
requirements of the DTSA as detailed in this Section 15(c), then the Company may
be entitled to an award of exemplary damages and attorneys' fees against him.


16.Remedies. The Employee acknowledges that any misappropriation or misuse of
trade secrets or Confidential Information belonging to the Company, and any
violation of Sections 13 and 15 of this Agreement, will result in irreparable
harm to the Company, and therefore, the Company shall, in addition to any other
remedies, be entitled to immediate injunctive relief. In the event of a breach
of any provision of this Agreement by the Employee, including Sections 13 and
15, the Company shall, without excluding other remedies available to them, be
entitled to an award in an amount equal to the Separation Payment.


17.Cooperation Clause. The Employee agrees to cooperate with the Company's and
its counsel's reasonable requests for information or assistance, including
related to the Company's defense of, or other participation in, any
administrative, judicial, or other proceeding arising from any charge, complaint
or other action which has been or may be filed relating to the period during
which the Employee was engaged in employment with the Company. The Company
agrees to reimburse Employee for any reasonable expenses incurred by Employee in
connection with such cooperation as long as the parties have discussed and
agreed upon the expense before it is incurred. Except as required by law, and as
may be needed to provide cooperation in connection with the subpoenas issued by
the United States Attorney's Office, District of New Jersey on December 15,
2015, and United States Attorney's Office, Southern District of Alabama,
November 19, 2015, or authorized in advance by the Company's General Counsel,
the Employee will not communicate, directly or indirectly, with any third
party, including any person or representative of any group of people or entity
who is suing or has indicated that a legal action against the Company or any of
its directors or officers is being contemplated, concerning the operations of
the Company or the legal positions taken by the Company. Ifasked about any such
individuals or matters, the Employee shall say: "I have no comment," and shall
direct the inquirer to the Company's General Counsel. The Employee acknowledges
that any violation of this Section 17 will result in irreparable harm to the
Company and will, in addition to other available remedies, shall be entitled to
immediate injunctive relief.


18.Non-disparagement. The Employee agrees not to disparage or otherwise publish
or communicate derogatory statements about the Company and any director, officer
or employee and/or the products and services of the Company to any third party.
The Company agrees that its current directors and officers shall not disparage
or otherwise publish or communicate derogatory statements about the Employee to
any third party.


19.Clawback. Notwithstanding any other provisions in this Agreement to the
contrary, any discretionary or other incentive-based compensation paid to
Employee pursuant to the Employment Agreement or any other agreement or
arrangement with the Company which is subject to recovery under any law,
government regulation or stock exchange listing requirement will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement). In addition, if the Employee is convicted or
pleads guilty or no contest to any
federal or state crime in connection with actions or activities in which he
engaged related to the Company 's business or products, he shall repay the
Company the net amount of the Separation Payment he received, i.e, the amount of
the check after the tax withholdings shown on the accompanying wage statement,
within thirty (30) days after the entry of the conviction or plea or no contest.


20.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
principles of conflict of laws.





--------------------------------------------------------------------------------







21.Arbitration. The parties hereto agree that any future dispute of any nature
whatsoever between them, including, but not limited to, any claims of statutory
violations, contract or tort claims, or claims regarding any aspect of this
Agreement, its formation, validity, interpretation, effect, performance or
breach, or any act which allegedly has or would violate any provision of this
Agreement ("Arbitrable Dispute") will be submitted to arbitration in San Ramon,
California, unless the parties agree to another location, before an experienced
employment arbitrator licensed to practice law in California and selected in
accordance with the employment arbitration rules of Judicial Arbitration and
Mediation Services, Inc. ("JAMS"), unless the parties agree to a different
arbitrator, as the exclusive remedy for any such Arbitrable Dispute. Should any
party to this Agreement hereafter institute any legal action or administrative
proceeding against the other with respect to any claim waived by this Agreement
or pursue any Arbitrable Dispute by any method other than said arbitration, the
responding party shall be entitled to recover from the initiating party all
damages, costs, expenses and attorneys' fees incurred as a result of such
action. This Section 20 shall not restrict actions for equitable relief by the
Company for violation of Sections 13, 15 and 17 of this Agreement.


22.Attorneys' Fees. Except as otherwise provided herein, in any arbitration or
other proceeding between the parties arising out of or in relation to this
Agreement, including any purported breach of this Agreement, the prevailing
party shall be entitled to an award of its costs and expenses, including
reasonable attorneys' fees.


23.Non-Admission of Liability. The parties understand and agree that neither the
payment of any sum of money nor the execution of this Agreement by the parties
will constitute or be construed as an admission of any wrongdoing or liability
whatsoever by any party.


24.Severability. Ifany one or more of the provisions contained herein (or parts
thereof), or the application thereof in any circumstances, is held invalid,
illegal or unen­ forceable in any respect for any reason, the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof will not be in any way impaired or affected, it being intended
that all of the rights and privileges shall be enforceable to the fullest extent
permitted by law.


25.Entire Agreement. This Agreement represents the sole and entire agreement
among the parties, and, except as expressly stated herein, supersedes all prior
agreements, negotiations and discussions among the parties with respect to the
subject matters contained herein, including the Employment Agreement.
26.Waiver. No waiver by any party hereto at any time of any breach of, or
compliance with, any condition or provision of this Agreement to be performed by
any other party hereto may be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any prior or subsequent time.


27.Amendment. This Agreement may be modified or amended only if such
modification or amendment is agreed to in writing and signed by duly authorized
representatives of the parties hereto, which writing expressly states the intent
of the parties to modify this Agreement.


28.Counterparts. This Agreement may be executed in one or more counter- parts,
each of which will be deemed to be an original as against any party that has
signed it, but all of which together will constitute one and the same
instrument.


29.Assignment. This Agreement inures to the benefit of and is binding upon the
Company and its successors and assigns, but the Employee's rights under this
Agreement are not assignable, except to his estate.


30.Notice. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a) if
personally delivered; (b) if sent by email; or (c) if mailed by overnight or by
first class, certified or registered mail, postage prepaid, return receipt
requested, and properly addressed as follows:







--------------------------------------------------------------------------------





If to the Employee:    Mark W. Schwartz, Ph.D.
[address]


If to the Company:    Galena Biopharma, Inc.
2000 Crow Canyon Place, Suite 380 San Ramon, CA 94583
Attn: General Counsel
Email: tknapp@galenabiopharma.com


Such addresses may be changed, from time to time, by means of a notice given in
the manner provided above. Notice will conclusively be deemed to have been given
when personally delivered (including, but not limited to, by messenger or
courier); or if given by mail, on the third day after being sent by first class,
certified or registered mail; or if given by Federal Express or other similar
overnight service, on the date of delivery; or if given by email during normal
business hours on a business day, when confirmation of transmission is indicated
by the sender's machine; or if given by email at any time other than during
normal business hours on a business day, the first business day following when
confirmation of transmission is indicated by the sender's machine. Notices,
requests, demands and other communications delivered to legal counsel of any
party hereto, whether or not such counsel shall consist of in-house or outside
counsel, shall not constitute duly given notice to any party hereto.
EACH OF THE PARTIES ACKNOWLEDGES THAT HE/IT HAS READ THIS AGREEMENT, UNDERSTANDS
IT AND IS VOLUNTARILY ENTERING INTO IT, AND THAT IT INCLUDES A WAIVER OF THE
RIGHT TO A TRIAL BY JURY, AND, WITH RESPECT TO THE EMPLOYEE, HE UNDERSTANDS THAT
THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.








IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
indicated below.






"Employee"                            /s/ Mark W. Schwartz
Mark W. Schwartz, PH.D.
Dated January 31, 2017








"Company"    GALENA BIOPHARMA, INC.


By:    /s/ Sanford J. Hillsberg
Name: Sanford J. Hillsberg
Title: Chairman of the Board


Dated: January 31, 2017





